Case 5:19-cv-02487-GW-SHK Document 22 Filed 05/15/20 Page 1 of 3 Page ID #:80




1    CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
2    Russell Handy, Esq., SBN 195058
     Dennis Price, Esq., SBN 279082
3    Amanda Seabock, Esq., SBN 289900
     8033 Linda Vista Road, Suite 200
4    San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
5    AmandaS@potterhandy.com
     Attorneys for Plaintiff
6
     John Estefanos, Esq., State Bar No. 310884
7    Ali Hosseini, Esq., Of Counsel State Bar No. 316470
     450 B Street, Suite 425
8    San Diego, California
     Office: (619) 431-0000
9    Fax: (619) 431-2000
     John@estefanoslaw.com
10   Ali@estefanoslaw.com
     Attorney for Defendants,
11   Arturo Castaneda, Martha Castaneda and
12   A M Castaneda, Inc.

13                            UNITED STATES DISTRICT COURT
14                           CENTRAL DISTRICT OF CALIFORNIA
15   FRANK SOTO,                                 )   Case No.: 5:19-cv-02487-GW-SHK
                                                 )
16           Plaintiff,                          )   JOINT STIPULATION FOR
       v.                                        )   DISMISSAL PURSUANT TO
17                                               )   F.R.C.P. 41 (a)(1)(A)(ii)
     ARTURO CASTANEDA, in individual and )
18   representative capacity as trustee under the)
     Castaneda Trust dated May 27, 2015;
     MARTHA CASTANEDA, in individual and )
     representative capacity as trustee under the)
19
     Castaneda Trust dated May 27, 2015;         )
     A M CASTANEDA, INCORPORATED, a )
20
     California Corporation; and Does 1-10,      )
21
             Defendants.
22
23
24
25
26
27
28



     Joint Stipulation                      -1-                  5:19-cv-02487-GW-SHK
Case 5:19-cv-02487-GW-SHK Document 22 Filed 05/15/20 Page 2 of 3 Page ID #:81




1           Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
2    parties hereto that this action may be dismissed with prejudice as to all parties; each
3    party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
4    matter has been resolved to the satisfaction of all parties.
5
6    Dated: May 15, 2020               CENTER FOR DISABILITY ACCESS
7
8                                      By: /s/ Amanda Lockhart Seabock
                                              Amanda Lockhart Seabock
9                                             Attorneys for Plaintiff
10
11   Dated: May 15, 2020
12
13                                     By: /s/ John Estefanos
                                             John Estefanos
14                                           Attorney for Defendant
                                             Arturo Castaneda, Martha Castaneda and A M
15
                                             Castaneda, Inc.
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                        -2-                   5:19-cv-02487-GW-SHK
Case 5:19-cv-02487-GW-SHK Document 22 Filed 05/15/20 Page 3 of 3 Page ID #:82




1                               SIGNATURE CERTIFICATION
2
3    I hereby certify that the content of this document is acceptable to John Estefanos,
4    counsel for Arturo Castaneda, Martha Castaneda and A M Castaneda, Inc., and that I
5    have obtained authorization to affix his electronic signature to this document.
6
7    Dated: May 15, 2020             CENTER FOR DISABILITY ACCESS
8
                                     By: /s/ Amanda Lockhart Seabock
9                                           Amanda Lockhart Seabock
                                            Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                      -3-                    5:19-cv-02487-GW-SHK
